El Juez Asociado Señor Córdova Davila,
emitió la opinión del tribunal.
Telésforo Sepúlveda y Raimundo Quirindongo fueron acusados del delito de turbar la paz, por haber sostenido una riña, de la cual resultaron ambos con lesiones. Ambos fueron condenados en la corte municipal a $10 de multa. Apeló de esta sentencia Telésforo Sepúlveda, y habiendo sido decla-rado culpable y condenado por la Corte de Distrito de Ponce, interpuso el presente recurso de apelación, alegando que la corte inferior cometió error al declarar que Telésforo Sepúl-veda había sido el primero en agredir a Raimundo Quirin-dongo, y que la sentencia es contraria a los hechos y la prueba. El tribunal sentenciador entendió que la agresión que provocó la riña partió de Telésforo Sepúlveda. Sobre este punto la prueba es contradictoria. José Medina, testigo de cargo, declara que el apelante y Quirindongo, después de un cambio de palabras, “se emburujaron”, que hubo trom-padas, que “se agarraron” en seguida y que no pudo apre-ciar quién dió primero porque estaba hablando. Raimundo Quirindongo declara que yendo para el pueblo tropezó con el acusado, a quien llamó la atención sobre una cantidad que le debía, que el acusado le dijo: “Que razón más sucia me manda Ud.”, y le pegó una pescozada, que el testigo, que montaba un caballo, se fue del otro lado del estribo y “se quedó guindando”, y que el acusado lo empuñó por el pelo, lo haló y le tiró con una piedra. Guillermo Vicens y Miguel de Jesús declaran que Quirindongo fue quien agredió pri-mero. El acusado declara que Quirindongo le dijo: “Oiga, Sepúlveda, déme mi dinero, ya he esperado demasiado”, y que entonces Quirindongo le tiró y le dió, cayendo del caballo ■que montaba. Que al testigo lo cogieron por un lado y a Quirindongo por otro, que la única herida que tiene se ía *134dió Quirindongo y que éste, al caerse, se destrozó y se dió como diez heridas.
La corte inferior apreció la prueba y declaró culpable al acusado. Se ha demostrado que ambos contendientes reci-bieron lesiones, el acusado una herida y Quirindongo como diez, aunque el primero declara que estas heridas se las pro-dujo Quirindongo al caerse del caballo que montaba. Cuando existe conflicto en la prueba y la corte resuelve este conflicto en contra del acusado, y no hay nada que demuestre pasión, prejuicio o parcialidad por parte de la corte sentenciadora, la conclusión de la corte inferior sobre la prueba debe sos-tenerse.
Además hemos estudiado cuidadosamente toda la prueba practicada y creemos que la corte inferior no estuvo desacer-tada al declarar culpable al acusado.

Debe confirmarse la sentencia apelada.